Citation Nr: 0127447	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-04 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for IgA nephropathy 
(Berger's Disease).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In September 2001, the veteran had a hearing at the RO before 
the undersigned Board member.  At that hearing, the veteran 
submitted medical doctrines in support of his claim.  RO 
consideration of this evidence was waived.  38 C.F.R. 
§ 20.1304 (2001).  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed
to substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

This new law also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d) (as amended); 
66 Fed. Reg. 45, 630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c)(4)(i)(A-C)).  

The veteran contends that he developed IgA nephropathy as a 
result of service.  The veteran advances two theories as the 
basis of his contention.  First, he maintains that he 
developed the renal disorder as a result of exposure to Agent 
Orange while serving in Vietnam.  Second, he maintains that 
the respiratory infections that he experienced in service 
caused him to develop IgA nephropathy.  

Upon review of the record, the veteran's DD Form 214 
indicates that he served in the Republic of Vietnam during 
the Vietnam Era.  However, other than the veteran's 
assertions, there is no evidence in the claims file to 
support his account of exposure to herbicides in service.  
Moreover, because the evidence of record, as currently 
presented in this case, fails to indicate that the veteran 
has a condition enumerated under 38 U.S.C.A. § 1116(a) (West 
1999 & Supp. 2001); 38 C.F.R. § 3.309(c) (2001); and because 
the law, as authoritatively interpreted by the United States 
Court of Appeals for Veterans Claims (Court), permits a 
presumption of herbicide exposure in service only in 
instances where the veteran has developed one or more of the 
enumerated conditions, the veteran's alleged exposure may not 
be presumed in this case.  See McCartt v. West, 12 Vet. App. 
164, 168 (1999).  

That notwithstanding, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct service causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In 
accordance with this legal precedent, the veteran may 
establish service connection for his kidney disorder, to 
include IgA nephropathy (Berger's Disease), with proof of 
actual direct causation due to either exposure to herbicides 
in service, or any other injury or disease in service.

In accordance with the VA's duty to assist the veteran in 
developing further evidence which might support his claim, as 
required by VCAA, it is now incumbent upon the VA to attempt 
to secure information which might confirm that the veteran 
was exposed to Agent Orange in service.  For this task, 
reference to official Government records will be necessary in 
order to ascertain where and when herbicide agents were 
applied in Vietnam, and whether the veteran was present in 
the pertinent locations and at the pertinent times.  The 
appropriate contact point for VA to obtain such information 
would appear to be the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should ask the veteran to 
specify where, and under what circumstances he may have been 
exposed to Agent Orange during his service in Vietnam.  In 
addition, the RO should secure, from the appropriate military 
service department, copy of the veteran's DA Form 20 
(Enlisted Qualification Record), or equivalent service 
personnel records, to verify the veteran's dates of service 
in Vietnam and his unit assignment while in that country.  
Then, once that information is received, the RO should 
forward the information supplied by the appellant, along with 
the veteran's service personnel records, to USASCRUR, and ask 
that agency to provide a report as the extent, if any, of the 
veteran's exposure to Agent Orange or other herbicides in 
service.

As to the medical evidence of record, the veteran's service 
medical records are negative for treatment, clinical 
findings, or a diagnosis pertaining to a kidney disorder.  
The laboratory urinalysis was negative.  In November and 
December 1966, the veteran was treated on several occasions 
for bronchitis.  He was also treated for pneumonia.  A 
January 1973 entry shows treatment for viral syndrome.  In 
July 1971 and 1973, the veteran was seen for an upper 
respiratory infection.

Post service private medical records, dated in March 1982, 
show treatment for viral syndrome.  VA outpatient treatment 
records show that the veteran was first diagnosed as having 
IgA nephropathy in 1996, when he was seen for symptoms 
associated with renal insufficiency.  In October 1996, the 
veteran underwent a biopsy of the kidneys that resulted in a 
diagnosis of IgA nephropathy.  VA medical records, dated 
during September 1997, reflect that the veteran received 
treatment for this kidney disorder.  

At the September 2001 hearing, the veteran submitted excerpts 
from the Merck Medical Manual regarding the nature of IgA.  
The highlighted segments of the excerpts provide that that 
IgA nephropathy (Berger's disease) is a primary renal 
disease, and that the citing cause is unknown.  The excerpts 
provide that the presentation of the disease is often an 
episode of gross hematuria, and that the disorder is 
frequently associated with viral upper respiratory infection, 
gastrointestinal infection, or flu-like symptoms.

In light of the foregoing, the veteran has brought forth 
competent evidence of a post service diagnosis of IgA 
nephropathy.  Moreover, the veteran has attributed this 
disease to his service, including his alleged exposure to 
Agent Orange.  He has also provided medical treatise 
information that indicates a possible relationship between 
his kidney disease and the upper respiratory disorders and 
viral infections noted during service.  Since the underlying 
etiological basis for the diagnosis of his kidney disease, to 
include IgA nephropathy, in the record is not clear, the 
Board determines that the medical evidence of record is not 
sufficient to make a decision on the veteran's claim.

In addition, at the Board hearing in September 2001, the 
veteran stated that he has been receiving treatment for his 
kidney disorder at a VA facility since 1997.  The record only 
includes VA medical treatment records through 1997.  In 
addition, the veteran indicated that he has been undergoing 
care for his kidney disorder at Emory Hospital since March 
2000.  The Board notes that the foregoing records have not 
been associated with the veteran's claims file.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should also contact the 
veteran and ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA who have treated him for 
IgA nephrology (Berger's disease) since 
separation from service.  If and when the 
veteran responds and provides any 
necessary authorizations, the RO should 
contact the named health care providers 
and ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of record.  
In any event the RO should obtain all VA 
treatment records for the veteran's 
kidney disorder since 1997.  The RO 
should also obtain all clinical and 
hospitalization records of the veteran's 
kidney disorder of the Emory Hospital 
located in Atlanta, Georgia since March 
2000.  All records obtained should be 
associated with the claims file.  If the 
RO is unable to obtain the identified 
records, it should follow the procedure 
under the Veterans Claims Assistance Act.

2.  The RO should also give the veteran 
the opportunity to provide specific 
information concerning his purported 
exposure to Agent Orange in service, 
including the dates of his tour of duty 
in Vietnam, approximate dates and 
locations, as well as the circumstances, 
of the claimed exposure, and the unit(s) 
in which he served.  The RO should 
request that the veteran to provide 
specific information, including dates, 
places, unit assignments, etc.  

3.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as the reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any information that 
might corroborate whether the veteran was 
exposure to herbicide agents in service.

5.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should inform the appellant of the 
documented exposure.  The RO should also 
inform the veteran that he may submit 
medical evidence that his IgA nephropathy 
was caused by exposure to Agent Orange in 
service.

6.  The veteran should then be provided a 
VA genitourinary examination for to 
determine the nature and etiology of any 
kidney disorder, including IgA nephrology 
(Berger's disease), found to be present.  
The claims folder must be made available 
to the examiner so that the pertinent 
clinical records may be studied in 
detail.  All indicated studies should be 
completed.  The examiner should provide 
opinion addressing whether a kidney 
disease, to include IgA nephropathy had 
its onset during service or was 
manifested within the one year following 
the veteran's separation from service; or 
whether a kidney disorder, to include IgA 
nephropathy, was caused by any injury or 
illness the suffered during service, to 
specifically the viral and upper 
respiratory infections noted during 
service.  In addition, if the information 
from the USASCRUR confirms that the 
veteran was exposed to Agent Orange 
and/or other herbicides during his 
service in Vietnam, the examiner should 
address whether the veteran currently has 
a kidney disease, to include IgA 
nephropathy, as a result of exposure to 
Agent Orange.  A complete rationale for 
any opinion expressed should be included 
in the examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

7.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (as amended) and the 
implementing regulations are fully 
complied with and satisfied.

8.  The RO should ensure that the 
examination report contains all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the claim for service 
connection for service connection for IgA 
nephrology (Berger's disease) with 
consideration the exerts from the medical 
manual submitted at the September 2001 
hearing.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.   

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to obtain 
additional clinical evidence, insure that the veteran 
receives due process of law and to comply with the VCAA.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).







